                Case 3:20-cv-07904-TSH Document 1 Filed 11/10/20 Page 1 of 11




 1   Todd M. Friedman (SBN 216752)
     Meghan E. George (SBN 274525)
 2   Adrian R. Bacon (SBN 280332)
 3   LAW OFFICES OF
     TODD M. FRIEDMAN, P.C.
 4
     21550 Oxnard St., Suite 780
 5   Woodland Hills, CA 91367
 6
     Phone: 323-306-4234
     Fax: 866-633-0228
 7   tfriedman@toddflaw.com
 8   mgeorge@toddflaw.com
     abacon@toddflaw.com
 9   Attorneys for Plaintiff
10
                          UNITED STATES DISTRICT COURT
11                      NORTHERN DISTRICT OF CALIFORNIA
12
13   MARK GONZALEZ,                            Case No.: 3:20-cv-7904
     individually, and on behalf of all
14   others similarly situated                 CLASS ACTION
15                   Plaintiff,                COMPLAINT FOR DAMAGES
                                               AND INJUNCTIVE RELIEF
16                            v.               PURSUANT TO THE TELEPHONE
                                               CONSUMER PROTECTION ACT,
17                                             47 U.S.C. § 227, ET SEQ.
     T10NCO, LLC, and DOES 1
18   through 10, inclusive                     JURY TRIAL DEMANDED
19                   Defendants.
20
21                                     INTRODUCTION
22         1.       MARK GONZALEZ (“Plaintiff”) bring this Class Action Complaint
23   for damages, injunctive relief, and any other available legal or equitable remedies,
24   resulting from the illegal actions of T10NCO, LLC, (“Defendant”), in negligently
25   contacting Plaintiff on Plaintiff’s cellular telephone, in violation of the Telephone
26   Consumer Protection Act, 47 U.S.C. § 227 et seq., (“TCPA”), thereby invading
27   Plaintiff’s privacy. Plaintiff alleges as follows upon personal knowledge as to
28



                                   CLASS ACTION COMPLAINT
                                              -1-
                Case 3:20-cv-07904-TSH Document 1 Filed 11/10/20 Page 2 of 11




 1   himself and his own acts and experiences, and, as to all other matters, upon
 2   information and belief, including investigation conducted by their attorneys.
 3         2.       The TCPA was designed to prevent calls and messages like the ones
 4   described within this complaint, and to protect the privacy of citizens like Plaintiff.
 5
     “Voluminous consumer complaints about abuses of telephone technology – for
 6
     example, computerized calls dispatched to private homes – prompted Congress to
 7
     pass the TCPA.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).
 8
           3.       In enacting the TCPA, Congress intended to give consumers a choice
 9
     as to how creditors and telemarketers may call them, and made specific findings
10
     that “[t]echnologies that might allow consumers to avoid receiving such calls are
11
     not universally available, are costly, are unlikely to be enforced, or place an
12
     inordinate burden on the consumer. TCPA, Pub.L. No. 102–243, § 11. Toward this
13
14
     end, Congress found that

15
                    [b]anning such automated or prerecorded telephone calls to the home,
16                  except when the receiving party consents to receiving the call or when
17                  such calls are necessary in an emergency situation affecting the health
                    and safety of the consumer, is the only effective means of protecting
18
                    telephone consumers from this nuisance and privacy invasion.
19
20   Id. at § 12; see also Martin v. Leading Edge Recovery Solutions, LLC, 2012 WL
21   3292838, at* 4 (N.D.Ill. Aug. 10, 2012) (citing Congressional findings on TCPA’s
22   purpose).
23         4.       Congress also specifically found that “the evidence presented to the
24   Congress indicates that automated or prerecorded calls are a nuisance and an
25   invasion of privacy, regardless of the type of call….” Id. at §§ 12-13. See also,
26   Mims, 132 S. Ct. at 744.
27
           5.       As Judge Easterbrook of the Seventh Circuit recently explained in a
28
     TCPA case regarding calls to a non-debtor similar to this one:


                                    CLASS ACTION COMPLAINT
                                               -2-
                Case 3:20-cv-07904-TSH Document 1 Filed 11/10/20 Page 3 of 11




 1
 2                  The Telephone Consumer Protection Act … is well known for its
                    provisions limiting junk-fax transmissions. A less-litigated part of the
 3                  Act curtails the use of automated dialers and prerecorded messages to
 4                  cell phones, whose subscribers often are billed by the minute as soon
                    as the call is answered—and routing a call to voicemail counts as
 5
                    answering the call. An automated call to a landline phone can be an
 6                  annoyance; an automated call to a cell phone adds expense to
 7                  annoyance.
 8         Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 638 (7th Cir. 2012).

 9         6.       The Ninth Circuit recently affirmed certification of a TCPA class case
10   remarkably similar to this one in Meyer v. Portfolio Recovery Associates, LLC, __
11   F.3d__, 2012 WL 4840814 (9th Cir. Oct. 12, 2012).
12                                    JURISDICTION AND VENUE
13         7.       Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
14   a resident of California, seeks relief on behalf of a Class, which will result in at
15   least one class member belonging to a different state than that of Defendant, a
16   California limited liability company doing business within and throughout
17   California. Plaintiff also seeks $1,500.00 in damages for each call in violation of
18
     the TCPA, which, when aggregated among a proposed class in the thousands,
19
     exceeds the $5,000,000.00 threshold for federal court jurisdiction. Therefore, both
20
     diversity jurisdiction and the damages threshold under the Class Action Fairness
21
     Act of 2005 (“CAFA”) are present, and this Court has jurisdiction.
22
           8.       Venue is proper in the United States District Court for the Northern
23
     District of California pursuant to 28 U.S.C. § 1391(b)(1) because Defendant is
24
     subject to personal jurisdiction in the County of Alameda, State of California.
25
26
                                                PARTIES

27
28



                                    CLASS ACTION COMPLAINT
                                               -3-
                Case 3:20-cv-07904-TSH Document 1 Filed 11/10/20 Page 4 of 11




 1         9.       Plaintiff is, and at all times mentioned herein was, a natural person
 2   and citizen and resident of the State of California. Plaintiff is, and at all times
 3   mentioned herein was, a “person” as defined by 47 U.S.C. § 153(39).
 4         10.      Defendant is, and at all times mentioned herein was, an online
 5
     dispensary for cannabis company, and is therefore a “person” as defined by 47
 6
     U.S.C. § 153(39).
 7
           11.      The above named Defendant, and its subsidiaries and agents, are
 8
     collectively referred to as “Defendants.” The true names and capacities of the
 9
     Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
10
     currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
11
     names. Each of the Defendants designated herein as a DOE is legally responsible
12
     for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
13
14
     Complaint to reflect the true names and capacities of the DOE Defendants when

15   such identities become known.

16         12.      Plaintiff is informed and believes that at all relevant times, each and
17   every Defendant was acting as an agent and/or employee of each of the other
18   Defendants and was acting within the course and scope of said agency and/or
19   employment with the full knowledge and consent of each of the other Defendants.
20   Plaintiff is informed and believes that each of the acts and/or omissions complained
21   of herein was made known to, and ratified by, each of the other Defendants.
22                                  FACTUAL ALLEGATIONS
23         13.      At all times relevant, Plaintiff was a citizen of the County of Alameda,
24   State of California. Plaintiff is, and at all times mentioned herein was, a “person”
25
     as defined by 47 U.S.C. § 153(39).
26
           14.      Defendant is, and at all times mentioned herein was, a “person,” as
27
     defined by 47 U.S.C. § 153(39).
28



                                    CLASS ACTION COMPLAINT
                                               -4-
             Case 3:20-cv-07904-TSH Document 1 Filed 11/10/20 Page 5 of 11




 1         15.    At all times relevant Defendant conducted business in the State of
 2   California and in the County of Alameda, within this judicial district.
 3         16.    In or about May of 2020, Plaintiff received an unsolicited text message
 4   from Defendant on his cellular telephone, number ending in -6544.
 5
           17.    During this time, Defendant began to use Plaintiff’s cellular telephone
 6
     for the purpose of sending Plaintiff spam advertisements and/or promotional offers,
 7
     via text messages, including a text message sent to and received by Plaintiff on or
 8
     about May 16, 2020 from Defendant’s phone number, (833) 959-1443.
 9
           18.    On May 16, 2020, Plaintiff received a text from Defendant that read:
10
                        10co: Happy Saturday 10co
11
                        Family: Saturday deals. Call or
12
                        text    for     more     details
13
14
                        4159665941

15         19.    This text message placed to Plaintiff’s cellular telephone was placed

16   via Defendant’s SMS Blasting Platform, i.e., an “automatic telephone dialing
17   system,” (“ATDS”) as defined by 47 U.S.C. § 227 (a)(1) as prohibited by 47 U.S.C.
18   § 227 (b)(1)(A).
19         20.    The telephone number that Defendant, or their agent, called was
20   assigned to a cellular telephone service for which Plaintiff incurs a charge for
21   incoming calls pursuant to 47 U.S.C. § 227 (b)(1).
22         21.    These telephone calls constituted calls that were not for emergency
23   purposes as defined by 47 U.S.C. § 227 (b)(1)(A)(i).
24         22.    Plaintiff was never a customer of Defendant’s and never provided his
25
     cellular telephone number Defendant for any reason whatsoever. Accordingly,
26
     Defendant and their agent never received Plaintiff’s prior express consent to
27
     receive unsolicited text messages, pursuant to 47 U.S.C. § 227 (b)(1)(A).
28



                                  CLASS ACTION COMPLAINT
                                             -5-
               Case 3:20-cv-07904-TSH Document 1 Filed 11/10/20 Page 6 of 11




 1         23.      These telephone calls by Defendant, or its agents, violated 47 U.S.C.
 2   § 227(b)(1).
 3                               CLASS ACTION ALLEGATIONS
 4         24.      Plaintiff brings this action on behalf of himself and on behalf of and
 5
     all others similarly situated (“the Class”).
 6
           25.      Plaintiff represents, and is a member of, the Class, consisting of all
 7
     persons within the United States who received any unsolicited text messages from
 8
     Defendant which text message was not made for emergency purposes or with the
 9
     recipient’s prior express consent within the four years prior to the filing of this
10
     Complaint.
11
           26.      Defendant and their employees or agents are excluded from the Class.
12
     Plaintiff does not know the number of members in the Class, but believes the Class
13
14
     members number in the hundreds of thousands, if not more. Thus, this matter

15   should be certified as a Class action to assist in the expeditious litigation of this

16   matter.
17         27.      Plaintiff and members of the Class were harmed by the acts of
18   Defendant in at least the following ways: Defendant, either directly or through their
19   agents, illegally contacted Plaintiff and the Class members via their cellular
20   telephones by using marketing and text messages, thereby causing Plaintiff and the
21   Class members to incur certain cellular telephone charges or reduce cellular
22   telephone time for which Plaintiff and the Class members previously paid, and
23   invading the privacy of said Plaintiff and the Class members. Plaintiff and the
24   Class members were damaged thereby.
25
           28.      This suit seeks only damages and injunctive relief for recovery of
26
     economic injury on behalf of the Class, and it expressly is not intended to request
27
     any recovery for personal injury and claims related thereto. Plaintiff reserves the
28



                                   CLASS ACTION COMPLAINT
                                              -6-
             Case 3:20-cv-07904-TSH Document 1 Filed 11/10/20 Page 7 of 11




 1   right to expand the Class definition to seek recovery on behalf of additional persons
 2   as warranted as facts are learned in further investigation and discovery.
 3         29.       The joinder of the Class members is impractical and the disposition of
 4   their claims in the Class action will provide substantial benefits both to the parties
 5
     and to the court. The Class can be identified through Defendant’s records or
 6
     Defendant’s agent’s records.
 7
           30.       There is a well-defined community of interest in the questions of law
 8
     and fact involved affecting the parties to be represented. The questions of law and
 9
     fact to the Class predominate over questions which may affect individual Class
10
     members, including the following:
11
            a)       Whether, within the four years prior to the filing of this Complaint,
12
                     Defendant or their agents sent any text messages to the Class (other
13
14
                     than a message made for emergency purposes or made with the prior

15                   express consent of the called party) to a Class member using any

16                   automatic dialing system to any telephone number assigned to a
17                   cellular phone service;
18          b)       Whether Plaintiff and the Class members were damaged thereby, and
19                   the extent of damages for such violation; and
20          c)       Whether Defendant and their agents should be enjoined from
21                   engaging in such conduct in the future.
22         31.       As a person that received at least one marketing and text message
23   without Plaintiff’s prior express consent, Plaintiff is asserting claims that are
24   typical of the Class. Plaintiff will fairly and adequately represent and protect the
25
     interests of the Class in that Plaintiff has no interests antagonistic to any member
26
     of the Class.
27
           32.       Plaintiff and the members of the Class have all suffered irreparable
28
     harm as a result of the Defendant’s unlawful and wrongful conduct. Absent a class

                                     CLASS ACTION COMPLAINT
                                                -7-
             Case 3:20-cv-07904-TSH Document 1 Filed 11/10/20 Page 8 of 11




 1   action, the Class will continue to face the potential for irreparable harm. In
 2   addition, these violations of law will be allowed to proceed without remedy and
 3   Defendant will likely continue such illegal conduct. Because of the size of the
 4   individual Class member’s claims, few, if any, Class members could afford to seek
 5
     legal redress for the wrongs complained of herein.
 6
           33.    Plaintiff has retained counsel experienced in handling class action
 7
     claims and claims involving violations of the Telephone Consumer Protection Act.
 8
           34.    A class action is a superior method for the fair and efficient
 9
     adjudication of this controversy. Class-wide damages are essential to induce
10
     Defendant to comply with federal and California law. The interest of Class
11
     members in individually controlling the prosecution of separate claims against
12
     Defendant are small because the maximum statutory damages in an individual
13
14
     action for violation of privacy are minimal. Management of these claims is likely

15   to present significantly fewer difficulties than those presented in many class claims.

16         35.    Defendant has acted on grounds generally applicable to the Class,
17   thereby making appropriate final injunctive relief and corresponding declaratory
18   relief with respect to the Class as a whole.
19                                FIRST CAUSE OF ACTION
20    NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
21                                 47 U.S.C. § 227 ET SEQ.
22         36.    Plaintiff incorporates by reference all of the above paragraphs of this
23   Complaint as though fully stated herein.
24         37.    The foregoing acts and omissions of Defendant constitute numerous
25
     and multiple negligent violations of the TCPA, including but not limited to each
26
     and every one of the above-cited provisions of 47 U.S.C. § 227 et seq.
27
28



                                   CLASS ACTION COMPLAINT
                                              -8-
             Case 3:20-cv-07904-TSH Document 1 Filed 11/10/20 Page 9 of 11




 1          38.   As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et
 2   seq, Plaintiff and The Class are entitled to an award of $500.00 in statutory
 3   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
 4          39.   Plaintiff and the Class are also entitled to and seek injunctive relief
 5
     prohibiting such conduct in the future.
 6
                                SECOND CAUSE OF ACTION
 7
                     KNOWING AND/OR WILLFUL VIOLATIONS OF THE
 8
                        TELEPHONE CONSUMER PROTECTION ACT
 9
                                  47 U.S.C. § 227 ET SEQ.
10
            40.   Plaintiff incorporates by reference all of the above paragraphs of this
11
     Complaint as though fully stated herein.
12
            41.   The foregoing acts and omissions of Defendant constitute numerous
13
14
     and multiple knowing and/or willful violations of the TCPA, including but not

15   limited to each and every one of the above-cited provisions of 47 U.S.C. § 227 et

16   seq.
17          42.   As a result of Defendant’s knowing and/or willful violations of 47
18   U.S.C. § 227 et seq, Plaintiff and The Class are entitled to an award of $1,500.00
19   in statutory damages, for each and every violation, pursuant to 47 U.S.C. §
20   227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
21          43.   Plaintiff and the Class are also entitled to and seek injunctive relief
22   prohibiting such conduct in the future.
23                                  PRAYER FOR RELIEF
24          Wherefore, Plaintiff respectfully requests the Court grant Plaintiff, and The
25
     Class members the following relief against Defendant:
26
                  FIRST CAUSE OF ACTION FOR NEGLIGENT VIOLATION OF
27
                            THE TCPA, 47 U.S.C. § 227 ET SEQ.
28



                                  CLASS ACTION COMPLAINT
                                             -9-
            Case 3:20-cv-07904-TSH Document 1 Filed 11/10/20 Page 10 of 11




 1          As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b)(1),
 2            Plaintiff seeks for himself and each Class member $500.00 in statutory
 3            damages, for each and every violation, pursuant to 47 U.S.C. §
 4            227(b)(3)(B).
 5
            Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such
 6
              conduct in the future.
 7
            Any other relief the Court may deem just and proper.
 8
               SECOND CAUSE OF ACTION FOR NEGLIGENT VIOLATION OF
 9
                           THE TCPA, 47 U.S.C. § 227 ET SEQ.
10
            As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b)(1),
11
              Plaintiff seeks for himself and each Class member $1500.00 in statutory
12
              damages, for each and every violation, pursuant to 47 U.S.C. §
13
14
              227(b)(3)(B).

15          Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such

16            conduct in the future.
17          Any other relief the Court may deem just and proper.
18
19
20
21
22
23
24
25
26
27   ///
28   ///


                                  CLASS ACTION COMPLAINT
                                            -10-
             Case 3:20-cv-07904-TSH Document 1 Filed 11/10/20 Page 11 of 11




 1                                     TRIAL BY JURY
 2         44.    Pursuant to the seventh amendment to the Constitution of the United
 3   States of America, Plaintiff is entitled to, and demands, a trial by jury.
 4
 5
 6   Dated: November 10, 2020                              Respectfully submitted,
 7
 8                                     THE LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 9
10
                                                               By: /s/ Todd M. Friedman
11                                                             TODD M. FRIEDMAN, ESQ.
12
                                                                ATTORNEY FOR PLAINTIFF

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                   CLASS ACTION COMPLAINT
                                             -11-
